DETAILED ACTION
Notice to Applicant 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed 8/15/22.  Claims 1-4, 9, 11-12 and 16-22 are pending.  
.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 9, 11-12 and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e, a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claims 1-4, 9 and 11, are drawn to a system; and claim 12 is drawn to a method; 
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not complete the eligibility analysis.  Claims drawn only to an abstract idea, a natural phenomenon, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  
The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  
In the instant case, claims 1-4, 9, 11-12 and 16-22 recite(s) a method, product and system for certain methods of organizing human activities, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.    Certain methods of organizing human activities includes fundamental economic practices, like insurance; commercial interactions (i.e. legal obligations, marketing or sales activities or behaviors, and business relations).   Organizing human activity also encompasses managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions.)  The recited method and system are drawn to evaluating and ranking clinical trials for treatment options. 
 In particular, the claims recite a method, product and system (Claims 1, 12, and 21) to:
establish a subject profile defining the subject suffering from cancer
according to a plurality of features;
automatically identify a set of clinical trials that are relevant to the subject, wherein each clinical trial in the set of relevant clinical trials inclusion criteria that are satisfied by features of the plurality of features of the subject profile;
	assign a weighting score to each of the plurality of therapies corresponding to the identified set of clinical trials, wherein each weighting score is based on at least one of: (i) a satisfaction score indicating a degree of satisfaction of the inclusion criteria by the plurality of features of the subject profile; and (ii) an outcome score indicating an extent to which the clinical trial achieved a clinical benefit; 
rank, based on the assigned weighting scores,  the therapies corresponding to the set of clinical trials; 
  This judicial exception is not integrated into a practical application because the claim language does not recite any improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment see MPEP 2106.05(e). 
While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  
As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The additional steps amount to insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Examples of insignificant extra-solution activity include mere data gathering, selecting a particular data source or type of data to be manipulated, and insignificant application.  
In the instant case the additional step(s) of: output, via the user interface, the ranking of the therapies for the subject, wherein the output further comprises, for each ranked therapy, at least one expected benefit of the therapy and at least one potential risk associated with the therapy,  as recited in claims 1, and 12 amount to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering)  The outputting of data is a computer generic function which is well-understood, routine and conventional,  and amounts to no more than implementing the abstract idea with a computerized system. 
Exemplary claims 1, 12 and 21 also recite additional limitation(s), including: “a processor,“ “a clinical database,” “a clinical trials database comprising information about a plurality of clinical trials each comprising a plurality of inclusion criteria, a corresponding therapy, and outcome data,” and  “a user interface.”
Moreover, the generic nature of the computer system used to carryout steps of the recited method is underscored by the system description in the instant application, which discloses: “The system 100 may comprise a computing device, such as desktop, laptop or tablet computer, a smartphone, a server, a network of computing devices, or any other apparatus or system having suitable processing functionality.” (see PG-pub- par. 32).   ”  The specification further explains: he processor 102, 604 can comprise one or more processors, processing units, multi-core processors or modules that are configured or programmed to control apparatus and/or the system 100 in the manner described herein. In particular implementations, the processor 102, 604 can comprise a plurality of software and/or hardware modules that are each configured to perform, or are for performing, individual or multiple steps of the method described herein. (par. 68)
Such language underscores that the applicant's perceived invention/ novelty focuses on the computerized implementation of the abstract idea, not the underlying structure of the additional (generic) components. 
Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.
Claims 2-4, 9, 11 and 22 are dependent from Claim 1, include(s) all the limitations of clam 1.  However, the additional limitations of the claims 2-4, 9, 11 and 22  fail to recite significantly more than the abstract idea. Therefore, claim(s) 2-4, 9, 11 and 22 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claims 16-20 are dependent from Claim 12, include(s) all the limitations of claim 12.  However, the additional limitations of the claims 16-20 fail to recite significantly more than the abstract idea. Therefore, claim(s) 16-20 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9, 11-12 and 16-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over by Petak et al (US 2016/0224760-hereinafter Petak) and further in view of Boissel (WO 2011/124385 A1)
Claim 1. 	Petak teaches a clinical decision support system comprising:
a clinical database comprising clinical data about a subject suffering from cancer (par. 47: genetic and environmental factors are linked to cancer risk since these factors in the users' medical history are automatically linked to cancer (and type and molecular profile of cancer) and the age of the users when (if) cancer is diagnosed in the users;; par. 48-If a user is diagnosed with a disease—e.g. cancer—the user becomes a patient user. Any new patient user can also register; par. 68; par. 127 getting data from EHR systems)
a clinical trials database comprising information about a plurality of clinical trials each comprising a plurality of inclusion criteria, a corresponding therapy, and outcome data (par. 53-receiving clinical outcome data; par. 67-outcome data used in ranking:  Physician 3's use of the system necessarily results in Patient C's outcome/response to be input to the system to adapt the rankings of the treatments of the same molecular and clinical profile with drug “b”; (par. 54. Users may access and search the trial calculator to identify available trials based on search criteria. Physicians may use the trial calculator to refer a patient to the identified trial, or a patient may use the trial calculator as a mechanism for requesting participation in the trial)
a user interface- (par. 114-users can access the system on their own personal computer, tablet or portable communication devices (smartphones) or other comparable interfaces. These devices provide the communication interface to provide input and receive output)
a processor (par. 12-13)  configured to:
establish a subject profile for defining a subject suffering from cancer
according to a plurality of features (par. 47-48 The system consists of registration modules for different users (healthy users, patients, par. 67-patient profiles)
identify a set of clinical trials that are relevant to the subject, wherein each clinical trial in the set of relevant clinical trials corresponds to at least one therapy and has inclusion criteria that are satisfied by features of the plurality of features of the subject profile; (par. 54. Users may access and search the trial calculator to identify available trials based on search criteria. Physicians may use the trial calculator to refer a patient to the identified trial, or a patient may use the trial calculator as a mechanism for requesting participation in the trial)
assign a weighting score to each of the plurality of therapies corresponding to the identified set of clinical trials, wherein each weighting score is based on at least one of: (i) a satisfaction score indicating a degree of satisfaction of the inclusion criteria by the plurality of features of the subject profile; and (ii) an outcome score indicating an extent to which the clinical trial achieved a clinical benefit. (par. 8- it relates to assigning ranks to treatment options based on their expected efficacy and side effects and clinical experience.; par. 41- A “best” decision according the adaptive database can be defined as the treatment with the most clinical experience, highest evidence or least side effects,)
rank by the clinical support system the therapies based on a weighting score (par. 235-238-weighting parameters) corresponding to the set of clinical trials; and (par. 58- group of people linked together in a network for treatment of human diseases, to assign preference rank to treatment option based on the similarity of the given patient's case to cases treated by the users…ranking is based on the efficacy of treatments on patients, which are most similar to the case. Similarity is based on the number of matching parameters. This way the first therapy is the most effective in patients, which are most similar to this case )
	Claim 1 further recites:  output, via the user interface, the ranking of the therapies for the subject wherein the output further comprises, for each ranked therapy, at least one expected benefit of the therapy and at least one potential risk associated with the therapy; wherein the therapies include immunotherapies for cancer.
	Petak discloses providing ranked therapies (Par. 130-133: third step is to rank therapies with the system based on the clinical experience with same molecular profile and molecular evidence, as exemplified in Table 1…the ranking of the therapies are both based by the clinical experience of the same group of patients (same molecular profile, same drivers genes, same tumor type) and evidence (published and system generated evidence calculators supporting the most likely driver, target and drug)  for each ranked therapy, at least one expected benefit of the therapy. wherein the therapies include immunotherapies for cancer (par. 109: The ranking of the immunotherapies is based on the clinical experience of patients with the same Human Leukocyte Antigen (HLA) and antigen expression profile; fig. 6; Table 1; Fig. 7- ranking treatment by response/expected benefit Table 1).  
Petak does not expressly disclose outputting via user interface  wherein the output further comprises, for each ranked therapy,  at least one potential risk associated with the therapy.  Boissel discloses outputting via user interface  wherein the output further comprises, for each ranked therapy,  at least one potential risk associated with the therapy.  (pg. 5, par. 3, par. 7:outputting an indicator of the benefit from treatment comprises displaying whether said treatment is suitable for said patient. Optionally, said outputting comprises displaying one, e.g. from a plurality of treatments, or a plurality of treatments that are suitable for said patient, optionally ranked according to their predicted benefit for the patient. Optionally, said outputting may further comprise displaying in graphical form the benefit predicted for a population of individuals (e.g. a virtual realistic population) from said treatment, and indicating how the benefit for said patient compares with the benefit for said population)  At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system and method of Petak with the teaching of Boisell to output information regarding treatment benefit and risks with the motivation of  proving improved systems and information for predicting treatment outcomes in new patients or in new populations as well as for drug candidates before in vivo administration. (pg. 1, par. 4)

claims 2  and 16	Petak teaches a clinical decision support system according to claim 1, wherein, in order to rank the therapies, the processor configured to: rank the identified set of clinical trials based on clinical benefits achieved by each clinical trial. (Table par. 133-134: based upon clinical benefits or response rate)
Claim 3 and 17. 	Petak teaches a clinical decision support system/ method
, wherein the processor configured to: rank the identified set of clinical trials according to at least one of: a similarity of features of the subject to corresponding features of participants of the clinical trials; and a level of information available regarding the clinical trials.(par. 131-the ranking of the therapies are both based by the clinical experience of the same group of patients (same molecular profile, same drivers genes, same tumor type) and evidence (published and system generated evidence calculators supporting the most likely driver, target and drug; see also 132-134 for other ranking parameters)
Claim 4 and 18. 	Petak teaches a clinical decision support system and method, wherein the clinical benefits achieved by a clinical trial are defined by at least one of: a measure of the progression-free survival of participants in the clinical trial; a measure of the overall survival of participants in the clinical trial; and a measure of the response rate of participants in the clinical trial. (Table 1; par. 133- the drugs (rows) can be re-ranked by any of the columns, to rank first the drugs with the best response rate (PR, partial response and CR, complete response) or diseased control (SD, stable disease included), PFS (progression free survival) etc. in any of the categories (same molecular alteration, target tumor type etc.) or by the highest evidence)
Claim 9 and 19.	Petak teaches a clinical decision support system and method, wherein the processor is configured to: group the ranked therapies according to at least one of: biological similarities between the therapies; and similarities between features of the subject profile and features of profiles of participants in the set of clinical trials. (Abstract; par. 235-236- similarity is a component of grouping patients, therapies and rankings)
Claim 11 and 20. 	Petak teaches a clinical decision support system according to 
Claim 1 wherein a clinical trial is relevant to the subject if a threshold number of inclusion criteria are satisfied by features of the subject profile. (Fig. 7-shows rankings by distinguishing between partial and perfect matches (i.e. a threshold or relevant features)
Claims 12 and 21	 Petak teaches a method for ranking a plurality of therapies for a subject suffering from cancer, the method comprising: 
establishing, by the clinical decision support system using a clinical database, a subject profile defining the subject according to a plurality of features; (par. 47-48 The system consists of registration modules for different users (healthy users, patients, par. 67-patient profiles)
identifying, by the clinical decision support system using a clinical trials database comprising information about a plurality of clinical trials, a set of clinical trials that are relevant to the subject, wherein each clinical trial in the set of relevant clinical trials corresponds to at least one therapy and comprises a plurality of inclusion criteria that are satisfied by features of the plurality of features of the subject profile; (par. 54. Users may access and search the trial calculator to identify available trials based on search criteria. Physicians may use the trial calculator to refer a patient to the identified trial, or a patient may use the trial calculator as a mechanism for requesting participation in the trial)
assigning, by the clinical decision support system, a weighting score to each of the plurality of therapies corresponding to the identified set of clinical trials, wherein each weighting score is based on at least one of: (i) a satisfaction score indicating a degree of satisfaction of the inclusion criteria by the plurality of features of the subject profile; and (ii) an outcome score indicating an extent to which the clinical trial achieved a clinical benefit (par. 8- it relates to assigning ranks to treatment options based on their expected efficacy and side effects and clinical experience.; par. 41- A “best” decision according the adaptive database can be defined as the treatment with the most clinical experience, highest evidence or least side effects,)
ranking by the clinical decision support system based on the assigned weighting score (par. 235-238-weighting parameters)  therapies corresponding to the set of clinical trials; (par. 58- group of people linked together in a network for treatment of human diseases, to assign preference rank to treatment option based on the similarity of the given patient's case to cases treated by the users…ranking is based on the efficacy of treatments on patients, which are most similar to the case. Similarity is based on the number of matching parameters. This way the first therapy is the most effective in patients, which are most similar to this case) and
Claims 12 and 21 further recites:  outputting the ranking of the therapies for the subject wherein the output further comprises, for each ranked therapy, at least one expected benefit of the therapy and at least one potential risk associated with the therapy; wherein the therapies include immunotherapies for cancer.
	Petak discloses providing ranked therapies (Par. 130-133: third step is to rank therapies with the system based on the clinical experience with same molecular profile and molecular evidence, as exemplified in Table 1…the ranking of the therapies are both based by the clinical experience of the same group of patients (same molecular profile, same drivers genes, same tumor type) and evidence (published and system generated evidence calculators supporting the most likely driver, target and drug)  for each ranked therapy, at least one expected benefit of the therapy. wherein the therapies include immunotherapies for cancer (par. 109: The ranking of the immunotherapies is based on the clinical experience of patients with the same Human Leukocyte Antigen (HLA) and antigen expression profile; fig. 6; Table 1; Fig. 7- ranking treatment by response/expected benefit Table 1).  
Petak does not expressly disclose outputting via user interface  wherein the output further comprises, for each ranked therapy,  at least one potential risk associated with the therapy.  Boissel discloses outputting via user interface  wherein the output further comprises, for each ranked therapy,  at least one potential risk associated with the therapy.  (pg. 5, par. 3, par. 7:outputting an indicator of the benefit from treatment comprises displaying whether said treatment is suitable for said patient. Optionally, said outputting comprises displaying one, e.g. from a plurality of treatments, or a plurality of treatments that are suitable for said patient, optionally ranked according to their predicted benefit for the patient. Optionally, said outputting may further comprise displaying in graphical form the benefit predicted for a population of individuals (e.g. a virtual realistic population) from said treatment, and indicating how the benefit for said patient compares with the benefit for said population)  At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system and method of Petak with the teaching of Boisell to output information regarding treatment benefit and risks with the motivation of  proving improved systems and information for predicting treatment outcomes in new patients or in new populations as well as for drug candidates before in vivo administration. (pg. 1, par. 4)
Claim 22 Petak discloses a method/system wherein the clinical database comprises clinical data about a subject suffering from cancer; and the clinical trials database comprises information about a plurality of clinical trials each comprising a plurality of inclusion criteria, a corresponding therapy, and outcome data. (par. 54, par. 67)

Response to Arguments
Applicant's arguments filed 8/15/22 have been fully considered but they are not persuasive. 
(A)	Applicant argues the rejections of the claims under 35 USC 101, and asserts that the “transformation of medical information” is an improvement in a computer or technology. 
	In response, the claimed invention is drawn to methods of organizing human activities, as explained in the current 101 rejection.   The recited method and system are drawn to evaluating and ranking clinical trials for treatment options. 
It is noted that one consideration when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two and whether a claim recites significantly more in Step 2B is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines." Bilski v. Kappos, 561 U.S. 593, 658, 95 USPQ2d 1001, 1007 (2010) (quoting Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972)). If such a transformation exists, the claims are likely to be significantly more than any recited judicial exception or to integrate any recited judicial exception into a practical application.
However, contrary to applicant’s assertion, the transformation of data does not constitute an improvement in technology.  An  "article" includes a physical object or substance. The physical object or substance must be particular, meaning it can be specifically identified. "Transformation" of an article means that the "article" has changed to a different state or thing. Changing to a different state or thing usually means more than simply using an article or changing the location of an article. A new or different function or use can be evidence that an article has been transformed. Purely mental processes in which thoughts or human based actions are "changed" are not considered an eligible transformation. For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994)).
The instant invention represents an improvement to an abstract idea itself (i.e. finding clinical trials suitable for a patient), not a technological improvement.  An improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  (921 F.3d 1084, 1093-94 (Fed. Cir. 2019)  Note, there is no requirement for the judicial exception to provide the improvement. 
	During examination, the claimed  “improvements” are to be considered by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement.  If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification. For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.
(B)	Applicant argues that the examiner has failed to address the argument that the steps cannot be performed in the mind alone.
	In response, it is noted that the Examiner has not asserted that the claimed invention recited mental steps/mental processes.  As explained in the Final Rejection, the claimed invention falls under the grouping of “certain methods of organizing human activity.”  (e.g. to evaluating and ranking clinical trials for treatment options for a patient or patients).
The judicial exception is not integrated into a practical application because the claim language does not recite any improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment see MPEP 2106.05(e).  
It is noted that applicant has amended to the claim recite that the step of “identifying” is done “automatically.”  However, the amended language is not sufficient to render the steps or the claimed invention patent eligible.
(C)	Applicant argues that the claims are analogous to Example 42, and should therefore be patent eligible.
	In response, the Examiner disagrees.  Applicant’s invention is drawn to searching and evaluating patient information to evaluate clinical trials and treatments for a patient. This is set forth in the current claim language, and in the specification of the invention which explains: “there is a need for a system that enables a clinician to make a more informed decision about which therapy or therapies might be suitable for their subjects.” (p. 2, lines 4-5) 
	On the contrary, the claims of Example 42 are drawn to addressing technological issues regarding file format conversions.  While the claims are drawn to an abstract idea, the claims were deemed patent eligible because they recited a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users.   The claim language as a whole integrates the method of organizing human activity into a practical application because the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. 
	Applicant’s invention recites no such technological improvement.  Therefore, the rejections under 35 USC 101 have been maintained.  
(D)	Applicant argues that the Petak reference does not disclose “using a clinical support system to identify/extract a subject profile in an automated manner,”  and “to identify/extract a subject profile using clinical data in a clinical database.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., using a clinical support system to identify/extract a subject profile in an automated manner; and “to identify/extract a subject profile using clinical data in a clinical database” ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
(E)	Applicant argues that Petak does not disclose “clinical decision support system or method of using the clinical decision support system in which the system identifies, using a plurality of clinical trials in a clinical trails database, a set of clinical trials that are relevant to the subject, wherein each clinical trial in the set of relevant clinical trials comprises a plurality of inclusion criteria that are satisfied by features of the plurality of features of the subject profile.”
	In response, the Examiner disagrees.  The Petak reference discloses that the system includes a trial calculator which “provides information…about the available compounds in clinical trials considering the clinical characteristics and medical history of the particular patient received from the CRM system. Users may access and search the trial calculator to identify available trials based on search criteria. Physicians may use the trial calculator to refer a patient to the identified trial, or a patient may use the trial calculator as a mechanism for requesting participation in the trial. Inversely, the trial calculator may also allow clinical trial operators to identify patients as possible participants in a trial.” (par. 54)  The users may identify available trials based on search criteria, and trials are also identified based upon the clinical characteristics and medical history of the particular patient.  (i.e. inclusion criteria satisfied by the features of the subject profile.)
(F)	Applicant argues that the Petak reference does not disclose: “a clinical decision support system or method of using the clinical decision support system in which the system outputs, via a user interface, a ranking of the therapies for the subject, wherein the output further comprises, for each ranked therapy, at least one expected benefit of the therapy and at least one potential risk associated with the therapy.”
	In response, it should be noted that language regarding a user interface is not  is not recited in claims 12 or 21.  Moreover, the examiner has provided new grounds of rejection to address the claim limiations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vali et al (US 20150302167 A1)- a system for obtaining a therapeutic solution for treatment of a disease or a disorder and also relates to a method of drug discovery and obtaining therapeutic solutions for various medical conditions,
Sayada et al (US 20140310025 A1)- guiding selection of a therapeutic treatment regimen for a known disease such as HIV infection.
Nawana et al (US 20140081659 A1)- systems and methods for surgical and interventional planning, support, post-operative follow-up, and functional recovery tracking.
HOFFMAN et al (US 20130332190 A1)- Systems and method for providing indications of trial-related attributes are provided. In embodiments, the method includes providing an indication to view a suggested clinical-trial criteria modification(s) that, if implemented, is expected to increase a number of patients eligible for a clinical trial.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626